      Case 1-19-45886-cec             Doc 131       Filed 05/21/20         Entered 05/22/20 12:31:47




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------X
In re                                                                  Chapter 11

        WILLOUGHBY ESTATES LLC,
                                                                       Case No. 19-45886(cec)

                                                 Debtor                 Procedurally Consolidated
--------------------------------------------------------X

                            ORDER CONFIRMING DEBTOR’S FIRST
                          SECOND (CEC) AMENDED PLAN (MODIFIED)

                 A hearing to consider confirmation of the First Amended Plan (the “Plan”) filed

by Willoughby Estates LLC (the “Debtor”) on April 2, 2020 (ECF No. 102); and the Court

having reviewed the Plan and all exhibits thereto; and the Court having held a hearing on May

20, 2020 (the “Confirmation Hearing”) to consider confirmation of the Plan; the Debtor having

filed a Revised Combined Disclosure Statement and First Second (MCT) Amended Plan of

Liquidation of Willoughby Estates LLC (Modified) (ECF No. 129)(the “Modified Plan”) in

accordance with the plan modifications described in the Declaration Re: Proposed Plan

Modifications dated May 19, 2020 (ECF No. 123]; the Court having taken judicial notice of the

papers and pleadings on the Court’s docket in the Debtor’s bankruptcy case; the only objection

(the “Objection”) to confirmation of the Plan having been filed by CSRE LLC and Yechezkel

Strulovitch; the Court having considered the Objection and found it to be without merit; (CEC)

and the Court finding that: (a) notice of the Confirmation Hearing was adequate and appropriate;

(b) the Modified Plan meets the applicable requirements of 11 U.S.C. §1129 and (c) the Debtor

having established just cause for the relief granted herein;

        THE COURT HEREBY FINDS AND DETERMINES 1 that:




1
  This Confirmation Order constitutes the Court’s findings of fact and conclusions of law under Fed. R. Civ. P. 52,
as made applicable by Rule 9014 and 7052. Findings of fact shall be construed as conclusions of law and
conclusions of law shall be construed as findings of fact where appropriate.
     Case 1-19-45886-cec           Doc 131     Filed 05/21/20    Entered 05/22/20 12:31:47




             A.   The Debtor filed a voluntary petition for relief under chapter 11 of the Bankruptcy

 Code on September 26, 2019.

             B.   This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is

 a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(A), (L) and (O).

             C.   As of the Petition Date, the Debtor’s’ principal assets were in Brooklyn, New

 York. Accordingly, venue in the Eastern District of New York was proper as of the Petition

 Date and continues to be proper under 28 U.S.C. §§ 1408 and 1409.

             D.   The Debtor is an entity eligible for relief under section 109 of the Bankruptcy

 Code

        NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED

as follows:

A.      Confirmation of Modified Plan

        1         The Modified Plan is hereby confirmed pursuant to section 1129 of the

        Bankruptcy Code. On the Effective Date of the Modified Plan, except as otherwise

        provided in the Modified Plan, title to all property of the Debtor’s estate shall vest in the

        Debtor and/or be transferred in accordance with the terms of the Modified Plan.

        2.        The classification scheme of Claims and Equity Interests in the Modified Plan is

        reasonable and complies with the requirements of sections 1122 and 1123 of the

        Bankruptcy Code. Claims and Equity Interests in each particular Class are substantially

        similar to other Claims or Equity Interests contained in such Class.

        3.        The Debtor is hereby authorized to enter into, execute, deliver, file and/or

        implement any documents and instruments substantially consistent with or incidental to

        the Modified Plan and to take such other steps and perform such other acts as may be

        necessary or appropriate to implement and effectuate the Modified Plan and this

        Confirmation Order without the need of any further order of the Court or corporate

        authorization of the Debtor.


                                                   2
     Case 1-19-45886-cec         Doc 131     Filed 05/21/20     Entered 05/22/20 12:31:47




      4.        Except as otherwise expressly provided in the Modified Plan, on and after the

      Confirmation Date, the Modified Plan shall bind all Holders of Claims and Equity

      Interests, whether or not such Holders voted to accept or reject the Modified Plan.

       5.       Pursuant to section 1146(a) of the Bankruptcy Code and applicable State law, the

       issuance, transfer, or exchange of a security, or the making or delivery of an instrument

       necessary or appropriate to effectuate a transfer under the Modified Plan shall not be

       taxed under any law imposing a stamp tax or other similar tax.

       6.       All outstanding fees payable to the Office of the United States Trustee under 28

       U.S.C. § 1930 and any applicable interest thereon that have not been paid shall be paid

       no later than thirty (30) days after the Effective Date of the Modified Plan or when due

       in the ordinary course.

       7.       The Court retains jurisdiction over the Debtor and the Modified Plan to the fullest

       extent as permitted by applicable law.

B.    Conveyance of Property Free and Clear of All Liens and Encumbrances

        8.      Pursuant to Section 5.1 of the Modified Plan, and as approved by this

           Confirmation Order, the Debtor’s conveyance to S III Capital Group LLC of real

           property, fixtures, and any other personal property located at 525 Willoughby Avenue,

           Brooklyn, New York 11206, shall be free and clear of all liens and encumbrances

           except for those encumbrances expressly set forth in Section 4.1 of the Modified Plan.

C.    Professional Fee Claims

       9.       The Debtor shall pay professionals who are entitled to reimbursement or

       allowance of fees and expenses from the Debtor pursuant to section 503(b)(2) through

       (b)(6) of the Bankruptcy Code, in the amount awarded to such professionals by Order of

       the Bankruptcy Court as soon as practicable after the Effective Date or the date of the

       Order awarding fees and expenses, in accordance with the terms of any order entered by

       the Bankruptcy Court governing the payment of fees and expenses during the course of

                                                 3
     Case 1-19-45886-cec         Doc 131   Filed 05/21/20     Entered 05/22/20 12:31:47




       these bankruptcy cases, and after application of any retainer received by such

       professionals.

D.    Binding Effect

        10.   In accordance with section 1141 of the Bankruptcy Code, the provisions of the

        Modified Plan shall be binding upon the Debtor, the Committee, any Person acquiring

        or receiving property under the Modified Plan, any party to a contract or agreement

        with any Debtor, any lessor or lessee of property to or from the Debtors and any holder

        of a Claim against or an Equity Interest in the Debtors, whether or not such Claim or

        Equity Interest is Impaired under the Modified Plan and whether or not such holder has

        filed a proof of Claim or Equity Interest or has accepted the Modified Plan or is entitled

        to a Distribution.

E.    Effectiveness of All Actions

        11.   Except as set forth in the Modified Plan, all actions authorized to be taken

        pursuant to the Modified Plan shall be effective on, prior to, or after the Confirmation

        Date pursuant to the Confirmation Order, without further application to, or order of the

        Court.

F.    Approval of Consents

        12.   This Confirmation Order shall constitute all approvals and consents required, if

        any, by the laws, rules, and regulations of all states and any other governmental

        authority with respect to the implementation or consummation of the Modified Plan and

        any documents, instruments, or agreements, and any amendments or modifications

        thereto, and any other acts and transactions referred to in or contemplated by the

        Modified Plan and any documents, instruments, or agreements, and any amendments or

        modifications thereto.




                                               4
       Case 1-19-45886-cec        Doc 131     Filed 05/21/20     Entered 05/22/20 12:31:47




G.       Effect of Conflict Between the Modified Plan and Confirmation Order

           13.   If there is any direct conflict between the terms of the Modified Plan and the

           terms of this Confirmation Order, the terms of this Confirmation Order shall control.

H.       Final Confirmation Order

           14.   This Confirmation Order is a final order and the period in which an appeal must

           be filed shall commence upon the entry hereof.

I.       General Provisions

           15.   The Modified Plan is incorporated in full herein. Failure specifically to include or

           refer to any particular sections or provisions of the Modified Plan or any related

           agreement in the Confirmation Order shall not diminish or impair the effectiveness of

           such sections or provisions, it being the intent of the Bankruptcy Court that the

           Modified Plan be confirmed and such related agreements be approved in their entirety.

           16.   The provisions of this Confirmation Order are non-severable and mutually

           dependent.

J.       Plan Administrator

           17. Isaac Nutovic is appointed as Plan Administrator in accordance with section 5.6 of

           the Modified Plan.




                                                                ____________________________
     Dated: Brooklyn, New York                                          Carla E. Craig
            May 21, 2020                                        United States Bankruptcy Judge

                                                  5
